Dismissed and Memorandum Opinion filed November 8, 2012.




                                          In The


                      Fourteenth Court of Appeals

                                  NO. 14-12-00700-CV



                           ZYAREAYA MILLER, Appellant

                                            V.

                    MEADOWLANDS APARTMENTS, Appellee

                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                         Trial Court Cause No. 1016785


                         MEMORANDUM OPINION

       This appeal is from a judgment signed July 30, 2012. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court that
appellant did not make arrangements to pay for the record.

       On October 3, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided this court with
proof of payment for the record or responded in any way to this court’s notice.

      Accordingly, the appeal is ordered dismissed.


                                     PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                            2